Citation Nr: 0303987	
Decision Date: 03/07/03    Archive Date: 03/18/03	

DOCKET NO.  01-09 081A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 (West 2002) for injuries resulting from a 
motor vehicle accident that occurred on November 6, 1998, 
including disorders of the low back, middle back, shoulders 
and head.



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Lincoln, Nebraska, that denied the benefit sought on appeal.  
The veteran, who had active service from February 1944 to 
December 1945, appealed that decision to the BVA, and the 
case was referred to the Board for appellate review.

The Board notes that the veteran has also filed a claim for 
compensation under the provisions of 38 U.S.C.A. § 1151 (West 
1991) for a heart disorder, and that a Statement of the Case 
issued in July 2002 addressed this matter.  However, a 
Substantive Appeal is not currently of record.  As such, this 
matter is not ready for appellate review and will not be 
addressed in this decision.

The Board further notes that the veteran's representative 
filed a Motion to Advance this case on the Board's docket on 
February 11, 2003.  However, when this Motion was received a 
decision in the veteran's case was under review by the 
undersigned Veterans Law Judge.  As such, the Motion to 
Advance is moot.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran sustained injuries to his low back, middle 
back, shoulders and head in a motor vehicle accident that 
occurred on November 6, 1998.

3.  There is no evidence of additional disability as the 
result of carelessness, negligence, lack of proper skill or 
error in judgment on the part of VA health care providers who 
provided the veteran treatment following the November 6, 
1998, motor vehicle accident.


CONCLUSION OF LAW

The requirements for compensation under 38 U.S.C.A. § for 
injuries resulting from a motor vehicle accident that 
occurred on November 6, 1998, including disorders of the low 
back, middle back, shoulders and head, have not been met.  
38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.358 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA applies to all pending claims for 
VA benefits, and provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist the claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the rating 
decision, as well as the Statement of the Case and the 
Supplemental Statements of the Case issued in connection with 
the veteran's appeal have notified him of the evidence 
considered, the pertinent laws and regulations and the 
reasons his claim was denied.  In addition, a letter to the 
veteran dated in July 2001 specifically notified the veteran 
of the provisions of the VCAA, including the information 
needed to substantiate his claim and the division of 
responsibilities between the VA and the veteran in obtaining 
that evidence.  Under these circumstances, the Board finds 
that the notification requirements of the VCAA have been 
satisfied.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran contends that he sustained injuries in a motor 
vehicle accident in a vehicle owned by the VA in route to VA 
medical appointments in November 1998.  Records of that motor 
vehicle accident, as well as subsequently dated VA medical 
records of treatment the veteran received following the 
accident have been obtained.  As such, there does not appear 
to be any additional evidence that needs to be obtained prior 
to appellate review, and indeed, neither the veteran nor his 
representative have made reference to any additional evidence 
that needs to be obtained.  

Furthermore, as will be explained below, the law, and not the 
evidence is dispositive in this case.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
when the law, and not the underlying facts or development of 
the facts are dispositive in a matter, the VCAA can have no 
effect on the appeal. Manning v. Principi, 16 Vet. App. 534, 
542 (2002); Smith v. Gober, 14 Vet. App. 227 (2002) (VCAA has 
no effect on appeal limited to interpretation of law); Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001) (VCAA not 
applicable where law, not factual evidence, is dispositive).  
Therefore, the Board finds that no further action is 
necessary under the VCAA in this case and that the case is 
ready for appellate review.

Background and Evidence

A VA Form 21-4138 (Statement in Support of Claim) from the 
veteran received in September 1999 with a two-page letter 
relates that the veteran was filing a claim for compensation 
for conditions resulting from injuries he received when a 
Disabled American Veterans (DAV) van he was riding in to a VA 
Medical Center rolled over on November 6, 1998.  The 
conditions he was claiming compensation for included a low 
back condition, a middle back condition, a condition of both 
shoulders and a bump on the top of his head as a result of 
his head bumping against the top of the van when it rolled 
over and the top was pushed down.  He indicated that the 
conditions had caused him pain and discomfort and that the 
bump on his head had caused him to have headaches at least 
every day.  The veteran stated that it was his understanding 
that the injuries he received as a result of the accident 
would be the same as being injured in a VA Medical Center 
since the VA was the owner of the van.  In the letter 
accompanying the VA Form 21-4138 the veteran recounted the 
circumstances surrounding the accident and the treatment he 
received following the accident.  

In a statement from the veteran received in June 2000 the 
veteran again related the circumstances of the accident and 
his contention that the VA was responsible for his injuries.  
Accompanying that statement was a photograph of the van's 
windshield and the State of South Dakota's Investigator's 
Motor Vehicle Traffic Accident Report.  That report showed 
that the owner of the van was the VA Black Hills Health Care 
System and that three individuals were in the van when the 
accident occurred on November 6, 1998, the driver, and two 
individuals, one of which was the veteran.  The accident 
reportedly occurred when the vehicle ran into some slush on 
the highway causing the driver to lose control of the 
vehicle.  The vehicle went into a ditch and rolled over one 
time.  

VA medical records dated between 1998 and 2001 show that the 
veteran was treated for various disorders, including 
complaints associated with the November 1998 motor vehicle 
accident.  

The veteran presented testimony at a hearing at the RO in May 
2002.  At that hearing the veteran offered testimony 
concerning the circumstances of the accident and the nature 
of his injuries as the result of the accident.  The veteran 
also offered testimony concerning the continuing nature of 
his complaints and the limitations the accident injuries had 
caused in his daily functioning.  

Law and Analysis

Initially, the Board notes that 38 U.S.C.A. § 1151 was 
amended by Pub. L. No. 104-204, effective October 1, 1997.  
The veteran's claims were filed after October 1, 1997.  
Therefore, the amended law is applicable to his claims.  See 
VAOPGCPREC 40-97 (December 13, 1997), published at 63 Fed. 
Reg. 31,263 (1998).

Under VA laws and regulations, when a veteran suffers 
additional disability or death as a result of training, 
hospital care, medical or surgical treatment, or an 
examination furnished by the VA, disability compensation 
shall be awarded in the same manner as if such disability or 
death was service connected.  38 U.S.C.A. § 1151; 38 C.F.R. 
§ 3.358.  A disability or death is a qualifying disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and the disability 
or death was caused by hospital care, medical or surgical 
treatment, or examination furnished the veteran under any law 
administered by the VA and the proximate cause of the 
disability or death was carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of the VA in furnishing the hospital care, 
medical or surgical treatment, or examination, or was an 
event not reasonably foreseeable.  38 U.S.C.A. § 1151(a).

The Board notes further, that in Sweitzer v. Brown, 5 Vet. 
App. 503, 505 (1993), the Court held that an injury 
coincidental to, but not the result of, VA action does not 
legally qualify for compensation under 38 U.S.C.A. § 1151.  
The veteran in that case had checked into a VA Medical Center 
radiology department for X-rays, and upon doing so, was 
advised that there would be a 20-minute wait.  Thereafter, he 
decided to take a walk, left the clinic area, and proceeded 
to a building area where he began to read a bulletin board.  
While doing so, an unidentified patient in a motorized 
wheelchair rounded the corner and struck the veteran, 
knocking him to the ground.  In Sweitzer, the Court held that 
38 U.S.C.A. § 1151 "does not address disabilities that are 
merely coincidental with the receipt of VA treatment or which 
are not the result of actions by the VA."  Id. at 505.  The 
Court noted that the legislative history reinforced the 
conclusion that compensation under 38 U.S.C. § 1151 is to be 
awarded only for an increase in disability that is the result 
of action by VA, and not from a coincidental event.  Id.; see 
also VAOPGCPREC 7-97 (Jan. 29, 1997) (the provisions of 38 
U.S.C.A. § 1151, effective prior to October 1, 1997, do not 
cover injuries which were merely incurred during or 
coincident with hospitalization but not as a result of 
hospitalization).  Although 3 U.S.C.A. § 1151 was amended in 
1997 to add the element of fault, the intent of Congress to 
provide compensation for disability related to VA treatment 
or examination has not changed.

Further, in VAOPGCPREC 01-99 (Feb. 16, 1999), published at 64 
Fed. Reg. 31,680 (1999), VA's General Counsel clarified that 
VAOPGCPREC 7-97 had been limited to the plain meaning of the 
term "hospitalization," which was noted to ordinarily be 
understood to encompass, in addition to medical services, 
other custodial aspects of maintaining an individual in a 
hospital.  In contrast, it was noted that the term "medical 
or surgical treatment" unambiguously referred only to medical 
or surgical procedures and remedies administered to combat 
disease or injury and could not be construed to encompass 
other circumstances which occur coincident with the provision 
of treatment but which do not themselves constitute medical 
or surgical treatment.  It was thus concluded that, "§ 1151 
authorizes compensation only for disability resulting from 
treatment or examination itself and not for disability 
incurred during or coincident with treatment or examination 
but due to an intervening cause."  Although the opinion 
specifically notes that conclusion is limited to 38 U.S.C.A. 
§ 1151 as applicable prior to October 1, 1997, it states that 
the provisions of the statute applicable thereafter suggested 
a similar result.  VAOPGCPREC 01-99.

As pertains to the instant appeal, the Board notes that the 
veteran's claims are properly decided under the amended 
version of 38 U.S.C.A. § 1151.  As such, VAOPGCPREC 7-97 does 
not govern the determination.  The Board instead finds the 
facts of this case to be similar to those in Sweitzer and 
concludes that the outcome in Sweitzer is consistent with the 
amended version of 38 U.S.C.A. § 1151, which is controlling 
in this appeal.  Like the appellant in Sweitzer, the veteran 
does not argue any VA negligence or fault in the actual 
medical treatment offered on November 6, 1998.  It is not 
disputed that the veteran was riding in a van which was 
carrying him to treatment at a VA Medical Center and that an 
accident in this vehicle occurred.  However, as in Sweitzer, 
any injuries sustained by the veteran during this accident 
cannot be said to have resulted from VA medical or surgical 
treatment.  Rather, the veteran's injuries were coincidental 
with his visit to the VA Medical Center for treatment that 
day; the injuries did not occur as a result of any medical 
treatment that he received from VA.  Accordingly, any of the 
claimed disabilities at issue sustained as a result of the 
automobile accident of November 6, 1998, are not the type of 
injuries that fall within the ambit of 38 U.S.C.A. § 1151.

Although from the record, it is unclear as to DAV's 
affiliation with the van involved in the accident as the 
veteran has repeatedly referred to the van as a DAV van, the 
accident report indicates that the van was registered to the 
VA Black Hills Health Care System.  In any case, even 
concluding that the veteran was in fact being transported in 
a VA-owned vehicle, his claimed disabilities nevertheless did 
not result from VA training, treatment or examination per se.  
At most, it may be said that the additional disabilities were 
incurred coincidentally with VA treatment.  Indeed, it would 
be more accurate to state that the veteran's additional 
disabilities were incurred coincidentally with VA-related 
transportation, and therefore, section 1151 does not provide 
for compensation in this case.  In a case like this, where 
the law and not the evidence is dispositive, the veteran's 
claim must be denied because of the lack of legal merit or 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1996).

In conclusion, the proximate cause of the veteran's claimed 
disabilities was not carelessness, negligence, lack of proper 
skill, error in judgment or similar instance of fault on the 
VA in furnishing medical care.  Simply put, the provisions of 
38 U.S.C.A. § 1151 are not the mechanism or legal vehicle for 
redress of the veteran's claim against VA.   Accordingly, 
entitlement to benefits under the provisions of 38 U.S.C.A. 
§ 1151 for injuries resulting from a motor vehicle accident 
that occurred on November 6, 1998, including disorders of the 
low back, middle back, shoulders and head, is not 
established.  


ORDER

Compensation under the provisions of 38 U.S.C.A. § 1151 for 
injuries resulting from a motor vehicle accident that 
occurred on November 6, 1998, including disorders of the low 
back, middle back, shoulders and head, is denied.



                       
____________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

